DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-14 and 21-23 have been considered but are moot on grounds of new rejection.

Drawings
The drawings objection of October 12, 2021 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (Haba) (US 2008/0246136 A1 now US 8,405,196 B2) as evidenced by Nabe et al. (Nabe) (US 2008/0224249 A1 now US 8,252,628 B2), in view of Farnworth et al. (Farnworth) (US 2006/0027911 A1 now US 7,105,921 B1) in view of Rodgers et al. (Rodgers) (US 2016/0027666 A1).
In regards to claim 1, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses a semiconductor substrate (items 1602, 2400) comprising a first side (top surface of items 1602, 2400), wherein the first side of the substrate (items 1602, 2400) is opposite from and furthest from a second side (bottom surface of items 1602, 2400) directly coupled to a pad (item 116); a via (item 1604 plus 1608) extending from the first side of the semiconductor substrate (items 1602, 2400) to the pad (item 116); a layer (item 1620) coupled along an entire sidewall of the via (item 1604), the layer (item 1620) in direct contact with the pad (item 116); and a metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see Fig. 15) directly coupled over the layer (item 1620), such that the metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see figure 15) contacts an entire sidewall of the layer (item 1620) within the via (item 1604 plus 1608) and the metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see figure 15) directly couples with the pad (item 116), wherein the metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see figure 15) comprises a recess formed therein; wherein the sidewall of the via (item 1604 plus 1608) is angled from a line parallel with a plane by the first side of the semiconductor substrate (item 1602, 2400).  Examiner notes that in Fig. 15, the item equivalent to item 1610 of Fig. 16 is completely along both sidewalls.  See enhanced view of Fig. 15 below.

    PNG
    media_image1.png
    262
    391
    media_image1.png
    Greyscale

Also, as evidence by Nabe (Figs. 1A, 1B, 2), the metal/conductive layer (item 21) can extend entirely along both sidewalls of the via (H1 plus H2).  Both configurations taught by Haba would be obvious to one of ordinary skill in the art.
Haba (Fig. 18 and associated text) discloses wherein the sidewall of the via (item 1804 which is equivalent to 1604 of Fig. 16A) is continuously sloped from the first side (top surface/side of item 1820 which is equivalent to the top surface of item 1602 of Fig. 16A) of the semiconductor substrate (item 1820 which is equivalent to item 1602 of Fig. 16A) to the second side (bottom surface/side of item 1820 which is equivalent to the top surface of item 1602 of Fig. 16A)of the semiconductor substrate (item 1820 which is equivalent to item 1602 of Fig. 16A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Haba with the via taught in the embodiment associated with Fig 18 of Haba for the purpose of design choice and an electrical connection.
Haba does not specifically disclose a polymer layer.
In regards to claim 1, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) coupled along an entire sidewall (item 14) of the via (item 12), the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) in direct contact with the pad (item 38); and a metal layer (item 36) directly coupled over the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28), such that the metal layer (item 36) contacts an entire sidewall of the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28)  within the via (item 12) and the metal layer (item 36) directly couples with the pad (item 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify or add to the dielectric layer/structure of Haba, the polymer layer Farnworth for the purpose of electroinsulative (dielectric) properties (paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Haba as modified by Farnworth does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.
In regards to claim 1, Rodgers (paragraphs 16, 54, 57, 64, 69, Figs. 3A-3C, 8A-10B and associated text) discloses wherein the sidewall of the via (items 74, 84, 94) is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate (items 70, 80, 90, paragraphs 16, 54, 57, 64, 69).

	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 4, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein the metal layer (item 1610 and equivalent items in other figures) is a seed layer (paragraph 87).  Examiner notes that Haba discloses the same materials as the metal layer and thus could be a seed layer.
	In regards to claim 5, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein a second metal layer (shown but not labeled) is electroplated on the seed layer (item 1610 and equivalent items in other figures).
	In regards to claim 6, Haba as modified by Farnworth and Rodgers does not specifically disclose wherein a width of the via is greater than 200 microns.
	However, the applicant has not established the critical nature of the width of the via being greater than 200 microns (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 7, Haba does not specifically disclose wherein the polymer layer comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB).
In regards to claim 7, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42) comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB)(paragraphs 22, 23).
(paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Claim 8-14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (Haba) (US 2008/0246136 A1 now US 8,405,196 B2) as evidenced by Nabe et al. (Nabe) (US 2008/0224249 A1 now US 8,252,628 B2), in view of Farnworth et al. (Farnworth) (US 2006/0027911 A1 now US 7,105,921 B1) in view of Rodgers et al. (Rodgers) (US 2016/0027666 A1) as applied to the claims 1 and 4-7 above, and further in view of Gu et al. (Gu) (US 2014/0306349 A1).
	In regards to claim 8, Haba evidences by Nabe and modified by Farnworth and Rodgers does not specifically disclose further comprising an oxide layer coupled between the polymer layer and the sidewall of the via.
	Gu) (Figs. 2, 4C, 5 and associated text) discloses an oxide layer (items 214, 404, 524) coupled between the polymer layer (items 215, 410, 525, paragraphs 48, 63 and 74) and the sidewall of the via (items via, 216, 408, 526, 527).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric layer of Haba as evidenced by Nabe and modified by Farnworth and Rodgers with the teachings of Gu for the purpose preventing electrical signal from traversing through the substrate (paragraph 47).
In regards to claim 9, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses a semiconductor substrate (items 1602, 2400) comprising a first side (top surface of items 1602, 2400); a via (item 1604 plus 1608) extending from the first side of the semiconductor substrate (items 1602, 2400) to a pad (item 116); a layer (item 1620) coupled along an entire sidewall of the via (item 1604), the layer (item 1620) in direct contact with the pad (item 116); and a metal layer (item 1610, not labeled in other figures) coupled over the layer (item 1620) and directly coupled with the pad (item 116), and an oxide layer (not shown) coupled between the layer (item 1620) and the sidewall of the via, wherein the sidewall of the via (item 1604 plus 1608) is angled from a line parallel with a plane by the first side of the semiconductor substrate (item 1602, 2400).
Haba (Fig. 18 and associated text) discloses wherein the sidewall of the via (item 1804 which is equivalent to 1604 of Fig. 16A) is continuously sloped from the first side (top surface/side of item 1820 which is equivalent to the top surface of item 1602 of Fig. 16A) of the semiconductor substrate (item 1820 which is equivalent to item 1602 of Fig. 16A) to the second side (bottom surface/side of item 1820 which is equivalent to the top surface of item 1602 of Fig. 16A)of the semiconductor substrate (item 1820 which is equivalent to item 1602 of Fig. 16A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Haba with the via taught in the embodiment associated with Fig 18 of Haba for the purpose of design choice and an electrical connection.
Haba does not specifically disclose a polymer layer.
In regards to claim 9, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) coupled along a sidewall (item 14) of the via (item 12), the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) in direct contact with the pad (item 38); and a metal layer (item 36) coupled over the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) and directly coupled with the pad (item 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify or add to the dielectric layer/structure of Haba, the polymer layer Farnworth for the purpose of electroinsulative (dielectric) properties (paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Haba as modified by Farnworth does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.
In regards to claim 9, Rodgers (paragraphs 16, 54, 57, 64, 69, Figs. 3A-3C, 8A-10B and associated text) discloses wherein the sidewall of the via (items 74, 84, 94) is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate (items 70, 80, 90, paragraphs 16, 54, 57, 64, 69).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via angle of Haba with the teachings of Rodgers to include a via angled less than 85 degrees from a line parallel with a plane by the first side of the 
However, the applicant has not established the critical nature of the sidewall of the via being angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 9, Haba evidences by Nabe and modified by Farnworth and Rodgers does not specifically disclose an oxide layer coupled between the polymer layer and the sidewall of the via.
	Gu (Figs. 2, 4C, 5 and associated text) discloses an oxide layer (items 214, 404, 524) coupled between the polymer layer (items 215, 410, 525, paragraphs 48, 63 and 74) and the sidewall of the via (items via, 216, 408, 526, 527).
(paragraph 47).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 10, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein an entirety of the metal layer (item 1610 and equivalent items in other figures) contacts the (polymer) layer.
	In regards to claim 11, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein the metal layer (item 1610 and equivalent items in other figures) is a seed layer (paragraph 87).  Examiner notes that Haba discloses the same materials as the metal layer and thus could be a seed layer.
	In regards to claim 12, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein a second metal layer (shown but not labeled) is electroplated on the seed layer (item 1610 and equivalent items in other figures).
	In regards to claim 13, Haba as modified by Farnworth and Rodgers does not specifically disclose wherein a width of the via is greater than 200 microns.
(open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 14, Haba does not specifically disclose wherein the polymer layer comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB).
In regards to claim 14, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42) comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB)(paragraphs 22, 23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric layer of Haba with the polymer layer (polyimide) of Farnworth for the purpose of electroinsulative (dielectric) properties (paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 21, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses a semiconductor substrate (items 1602, 2400) comprising a first side (top surface of items 1602, 2400), wherein the first side of the substrate (items 1602, 2400) is opposite from and furthest from a second side (bottom surface of items 1602, 2400) directly coupled to a pad (item 116); a via (item 1604 plus 1608) extending from the first side of the semiconductor substrate (items 1602, 2400) to the pad (item 116); a layer (item 1620) coupled along an entire sidewall of the via (item 1604), the layer (item 1620) in direct contact with the pad (item 116); an oxide layer (not shown) coupled between the layer (item 1620) and the sidewall of the via [Haba does not specifically disclose forming the vias in vacuum, therefore an oxide layer/film would naturally form along the sidewalls of the vias in the substrate]; and a metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see Fig. 15) directly coupled over the layer (item 1620), such that the metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see figure 15) contacts an entire sidewall of the layer (item 1620) within the via (item 1604 plus 1608) and the metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see figure 15) directly couples with the pad (item 116), wherein the metal layer (item 1610, 1610 plus conductive material, paragraph 108, not labeled in other figures, see figure 15) comprises a recess formed therein; wherein the sidewall of the via (item 1604 plus 1608) is angled from a line parallel with a plane by the first side of the semiconductor substrate (item 1602, 2400).  Examiner notes that in Fig. 15, the item equivalent to item 1610 of Fig. 16 is completely along both sidewalls.  See enhanced view of Fig. 15 below.

    PNG
    media_image1.png
    262
    391
    media_image1.png
    Greyscale

Haba (Fig. 18 and associated text) discloses wherein the sidewall of the via (item 1804 which is equivalent to 1604 of Fig. 16A) is continuously sloped from the first side (top surface/side of item 1820 which is equivalent to the top surface of item 1602 of Fig. 16A) of the semiconductor substrate (item 1820 which is equivalent to item 1602 of Fig. 16A) to the second side (bottom surface/side of item 1820 which is equivalent to the top surface of item 1602 of Fig. 16A)of the semiconductor substrate (item 1820 which is equivalent to item 1602 of Fig. 16A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Haba with the via taught in the embodiment associated with Fig 18 of Haba for the purpose of design choice and an electrical connection.
Haba does not specifically disclose a polymer layer.  
In regards to claim 21, Farnworth (paragraphs 22, 23 and 25-28, Figs. 3, 5, 6 and associated text and items) discloses a polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) coupled along an entire sidewall (item 14) of the via (item 12), the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28) in direct contact with the pad (item 38); and a metal layer (item 36) directly coupled over the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28), such that the metal layer (item 36) contacts an entire sidewall of the polymer layer (items 32, 42, paragraphs 22, 23, 25, 26, 27, 28)  within the via (item 12) and the metal layer (item 36) directly couples with the pad (item 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify or add to the dielectric layer/structure of Haba, the polymer layer Farnworth for the purpose of electroinsulative (dielectric) properties (paragraph 22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Haba as modified by Farnworth does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate.
In regards to claim 21, Rodgers (paragraphs 16, 54, 57, 64, 69, Figs. 3A-3C, 8A-10B and associated text) discloses wherein the sidewall of the via (items 74, 84, 94) is angled less than 85 degrees from a line from a line parallel with a plane by the first side of the semiconductor substrate (items 70, 80, 90, paragraphs 16, 54, 57, 64, 69).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify via angle of Haba with the teachings of Rodgers to include a via angled less than 85 degrees from a line parallel with a plane by the first side of the semiconductor substrate, since such a modification would have involved a mere change in the 
	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 21, Haba evidences by Nabe and modified by Farnworth and Rodgers does not specifically disclose further comprising an oxide layer coupled between the polymer layer and the sidewall of the via.
	Gu (Figs. 2, 4C, 5 and associated text) discloses an oxide layer (items 214, 404, 524) coupled between the polymer layer (items 215, 410, 525, paragraphs 48, 63 and 74) and the sidewall of the via (items via, 216, 408, 526, 527).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric layer of Haba as evidenced by Nabe and modified by (paragraph 47).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claims 22 and 23, Gu (Figs. 2, 4C, 5 and associated text) discloses wherein the oxide layer (items 214, 404, 524) is etched.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 19, 2022